DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0091479 A1.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2020 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 105 has been used to designate both a battery case (e.g., left-hand side of FIG. 1) and an element of the electrode assembly (e.g., right-hand side of FIG. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
FIGS. 4, 5A, and 6A–6C use shading that reduces legibility or solid black shading that is not used to represent bar graphs or color. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Solid black shading areas are not permitted, except when used to represent bar graphs or color. See 37 CFR 1.84 (m).
Partial views (e.g., FIG 2A–2C, FIGS. 3A–3B, and FIGS. 6A–6C) are collectively identified by the same number followed by a range of capital letters. Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. See 37 CFR 1.84 (u)(1).
FIGS. 2A–2C, 3A–3B, and 6A–6C do not have satisfactory reproduction characteristics (e.g., the weight of lines is not heavy enough to permit adequate reproduction). See US 2020/0091479 A1. All drawings must be made by a process, which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See 37 CFR 1.84 (l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character 205 is referred to as battery cells in paragraph [0017]. Reference character 200 is used to designate battery cells; and reference character 205 is used to designate a side exterior framing part. Reference character 200 should be used to designate battery cells in paragraph [0017].
Reference character 415 is referred to as battery module arrangement of FIG. 4 in paragraph [0023]. Reference character 415 is used to designate a top exterior framing part; and no reference character has been used to designate the battery module arrangement of FIG. 4. Reference character 415 should not be used to designate a battery module arrangement of FIG. 4 in paragraph [0023].
Appropriate correction is required.

Claim Objections
Claim(s) 5 is/are objected to because of the following informalities:
Claim 5 does not end with a period. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See MPEP 608.01(m), Claim 5 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the thermal coupling" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1–4, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellner et al. (US 2018/0261897 A1, hereinafter Kellner).
Regarding claim 1, Kellner discloses a battery module (2, [0040]), comprising:
an external frame (6) that comprises a bottom plate (9) configured to mechanically reinforce the battery module (2, [0040]); and
a plurality of battery cells (7) enclosed by the external frame (6, [0040]),
wherein each of the plurality of battery cells (7) is thermally coupled to the bottom plate (9) to facilitate heat being spread between the plurality of battery cells (7) via the bottom plate (9, [0040]).
Regarding claim 2, Kellner discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (9) is thermally coupled to a cooling tube (11) that is configured to pump a liquid coolant (see medium, [0050]) provided from an external cooling system (FIG. 9, [0049]).
Regarding claim 3, Kellner discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (9) is secured to first and second side plates (12, 13) of the external frame (6, [0041]).
Regarding claim 4, Kellner discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (9) is form-fit into the first and second side plates (12, 13) via gluing (see adhesive, [0044]).
Regarding claim 10, Kellner discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (9) comprises steel or aluminum (see aluminum, [0042]).
Regarding claim 11
wherein the bottom plate (9) comprises a thermally conductive plastic (see plastic, [0043]).

Claim(s) 1, 3, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liptak et al. (US 2018/0123197 A1, hereinafter Liptak).
Regarding claim 1, Liptak discloses a battery module (14, [0039]), comprising:
an external frame (60) that comprises a bottom plate (70) configured to mechanically reinforce the battery module (14, [0047]); and
a plurality of battery cells (18) enclosed by the external frame (60, [0046]),
wherein each of the plurality of battery cells (18) is thermally coupled to the bottom plate (70) to facilitate heat being spread between the plurality of battery cells (18) via the bottom plate (70, [0052]).
Regarding claim 3, Liptak discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (70) is secured to first and second side plates (78) of the external frame (60, [0047]).
Regarding claim 5, Liptak discloses all claim limitations set forth above and further discloses a battery module:
wherein the bottom plate (70) is a U-shaped bottom plate (FIG. 3, [0050]),
wherein a first end (122) of the U-shaped bottom plate is secured to the first side plate (78, [0058]), and
wherein a second end (122) of the U-shaped bottom plate is secured to the second side plate (78, [0058]).

Claim(s) 1 and 6–9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2013/0004822 A1, hereinafter Hashimoto).
Regarding claim 1, Hashimoto discloses a battery module (5, [0054]), comprising:
an external frame (16) that comprises a bottom plate (61) configured to mechanically reinforce the battery module (61, [0054]); and
a plurality of battery cells (1) enclosed by the external frame (16, [0054]),
wherein each of the plurality of battery cells (1) is thermally coupled to the bottom plate (61) to facilitate heat being spread between the plurality of battery cells (1) via the bottom plate (61, [0068]).
Regarding claim 6, Hashimoto discloses all claim limitations set forth above and further discloses a battery module, further comprising:
thermally conductive material (12) arranged between the plurality of battery cells (1) and the bottom plate (61) to facilitate the thermal coupling (FIG. 5, [0075]).
Regarding claim 7, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the thermally conductive material (12) is electrically insulative (see electrically insulating, [0075]).
Regarding claim 8, Hashimoto discloses all claim limitations set forth above and further discloses a battery module:
wherein the thermally conductive material (12) comprises a thermally conductive and electrically insulative paste (see thermally conductive paste, [0075]).
claim 9, Hashimoto discloses all claim limitations set forth above and further a battery module:
wherein each of the plurality of battery cells (1) is thermally coupled to the bottom plate (61, [0068]) while being electrically isolated from the bottom plate (61, [0075]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Eichhorn (WO 2013/020618 A1) discloses a battery module (10, [0021]), comprising an external frame (16, 18) that comprises a bottom plate (18) configured to mechanically reinforce the battery module (10, [0022]); and a plurality of battery cells (12) enclosed by the external frame (16, 18, [0022]), wherein each of the plurality of battery cells (12) is thermally coupled to the bottom plate (18) to facilitate heat being spread between the plurality of battery cells (12) via the bottom plate (18, [0023]); a thermally conductive material (32) arranged between the plurality of battery cells (12) and the bottom plate (18) to facilitate the thermal coupling (FIG. 3, [0025]); wherein the thermally conductive material is electrically insulative (see potting compound, [0025]); and wherein the thermally conductive material comprises a thermally conductive and electrically insulative paste (see thermally conductive paste, [0025]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725